There was verdict for plaintiff. Judgment thereon, and defendant excepted and appealed.
This cause was before us on a former appeal, and a full statement of the relevant facts and positions of law involved will be found in report of said case in 170 N.C. p. 545.
On that appeal a new trial was awarded to defendant, and this opinion having been certified down, the cause was tried before his Honor, E. B. Cline, judge, and a jury, and plaintiff again recovered.
We have given the present record careful consideration and are of opinion that the case has been tried and the rights of the parties determined in strict accordance with the principles announced in our former decision, and no error has been made to appear.
The judgment is therefore affirmed.
No error.